Citation Nr: 1525842	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  10-00 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder to include Crohn's disease.


REPRESENTATION

Appellant represented by:	Jan Dils, Esq. and Heather Van Hoose, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and witness


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran had active service from September 2000 to September 2005, to include deployment to Southwest Asia.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision of the Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at a central office hearing before the undersigned Veterans' Law Judge (VLJ) in April 2015.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay; however, adjudication of the Veteran's claim without the benefit of additional development would be prejudicial.

The Veteran has a diagnosis of Crohn's disease.  He has not appeared for a VA examination to opine as to the etiology of his Crohn's disease.  In March and April 2010 statements, the Veteran contended that he believes his symptoms can also be attributed to irritable bowel syndrome or an unexplained disease.  The Veteran appeared for a Gulf War General Medical Examination in April 2014.  The VA examiner noted the Veteran's Crohn's disease "is not part of a chronic multi-system illness or undiagnosed illnesses."  This examiner did not discuss the possibility of other gastrointestinal signs or symptoms beyond the Crohn's disease.




An additional VA examination is therefore necessary in order to establish the proper diagnosis for the claimed digestive disorder to include Crohn's disease, and whether any disease diagnosed is related to service, including as an undiagnosed illness or medically unexplained chronic multisymptom illness. 

Further, during the April 2015 hearing, the Veteran testified that he visited the emergency room between 2005 and 2006, where diagnostic tests were taken for possible burst appendix, as the Veteran was suffering severe abdominal pain.  The Veteran testified that the time period was likely between February 2006 and July 2006.  The Veteran testified that it was likely the Doctor's West hospital on the west side of Columbus, Ohio, but it is possible the name of the hospital has changed to Mount Carmel West.  The Board finds a remand necessary as well to conduct a search for these treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he submit a signed authorization to retrieve private treatment records of an emergency room visit in 2005 or 2006 (the Veteran testified it was likely between February 2006 and July 2006) in which he was seen for severe abdominal pain, as the Veteran discussed in the April 2015 Board hearing, or provide the records himself.  The Veteran testified that it was likely the Doctor's West hospital on the west side of Columbus, Ohio, but it is possible the name of the hospital has changed to Mount Carmel West.  

2.  After the above records are retrieved to the extent possible and associated with the claims file, schedule the Veteran for a VA examination to determine the nature and likely etiology of his claimed gastrointestinal disorder to include Crohn's disease.  The claims file should be made available to the examiner for review in connection with the evaluation, including electronic files in Virtual VA. 

After reviewing the file including the entirety of this remand, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should:

(a)  Outline each and every diagnosis found in regard to the Veteran's claimed gastrointestinal disorder.  If the examiner finds any symptomatology that can be related to an undiagnosed illness or a medically unexplained chronic multisymptom illness, he or she should explicitly state so.

(b)  Opine as to whether it is at least as likely as not that all diagnoses stated, to include Crohn's disease, were incurred in or otherwise related to the Veteran's active military service.

(c)  Opine as to whether any gastrointestinal symptomatology found can be deemed to be due to an undiagnosed illness or a medically unexplained chronic multisymptom illness due to the Veteran's active military service, to include his deployment in Southwest Asia. 

The examiner should provide a complete rationale for any opinion provided.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

3.  Then, readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

